The plaintiff in error, hereinafter called defendant, was convicted of murder in the district court of Creek county, and was sentenced to life imprisonment in the state penitentiary.
The appeal was lodged in this court in August, 1929, and defendant was confined in the state penitentiary. Pending the appeal, it has been made to appear by affidavit of the warden of the penitentiary that defendant escaped from the penitentiary and is now a fugitive from justice. It has been uniformly held by this court that, where a person is convicted of a crime and has prosecuted an appeal to this court and thereafter becomes a fugitive from justice or otherwise beyond the jurisdiction of the court and cannot be made to respond to any judgment or order which might be made in the case, the appeal will be dismissed.
For the reasons assigned, the appeal is dismissed.
DAVENPORT, P. J., and CHAPPELL, J., concur. *Page 180